TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00506-CV



                                     In re Phillip Lee Burns


                  ORIGINAL PROCEEDING FROM LAMPASAS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is dismissed for want of jurisdiction.




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: August 25, 2011